EXHIBIT 12 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the ratio of earnings to fixed charges for Southern Union on a historical basis for the three months ended June 30, 2009 and the years ended December 31, 2008, 2007, 2006 and 2005, the six months ended December 31, 2004, and the year ended June 30, 2004.For the purpose of calculating such ratios, “earnings” consist of pre-tax income from continuing operations before income or loss from equity investees, adjusted to reflect distributed income from equity investments, and fixed charges, less capitalized interest.“Fixed charges” consist of interest costs, amortization of debt discount, premiums and issuance costs and an estimate of interest implicit in rentals.No adjustment has been made to earnings for the amortization of capital interest for the periods presented as such amount is immaterial.Interest on FIN 48 liabilities is excluded from the computation of fixed charges as it is recorded by Southern Union in income tax expense versus interest expense. 6 Months Ended 6 Months Ended Year Ended June 30, Year Ended December 31, December 31, June 30, (In thousands) FIXED CHARGES: Interest Expense $ 204,272 $ 202,513 $ 132,971 $ 65,344 $ 137,967 Net amortization of debt discount, premium and issuance expense Capitalized Interest Interest portion of rental expense Total Fixed Charges $ 112,670 $ 232,757 $ 224,499 $ 226,369 $ 150,807 $ 70,664 $ 137,672 EARNINGS: Consolidated pre-tax income (loss) from continuing operations $ 112,987 $ 399,926 $ 323,970 $ 326,330 $ 203,148 $ 16,954 $ 106,468 Earnings of equity investments Distributed income from equity investments - - Capitalized interest Total fixed charges (from above) Earnings Available for Fixed Charges $ 174,625 $ 536,397 $ 468,474 $ 289,466 $ 80,259 $ 240,249 Ratio of Earnings to Fixed Charges
